DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a DNA glycan conjugate.
Group II, claim(s) 20-25 and 37, drawn to methods.
Group III, claim(s) 31, drawn to methods.
Group IV, claim(s) 39, drawn to kits.
Group V, claim(s) 40, drawn to kits.
Group VI, claim(s) 55, drawn to systems.
Group VII, claim(s) 59, drawn to systems.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu (Chem Commun. 2011. 47:9321-9323; cited on the 10/14/2020).  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups I and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I is drawn to a DNA-glycan conjugate and does not require a system. Group VI is drawn to a system and does not require a DNA-glycan conjugate.

Groups I and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I is drawn to a DNA-glycan conjugate and does not require a system. Group VII is drawn to a system and does not require a DNA-glycan conjugate.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1 and contacting it with a sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.  Ciobanu further teaches contacting the DNA-glycan conjugate with a sample. See Figs. 2 and 3.

Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups II and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is drawn to a method and does not require a system. Group VI is drawn to a system and does not require the method of Group II.

Groups II and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group II is drawn to a method and does not require a system. Group VII is drawn to a system and does not require the method of Group II.

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of the DNA-glycan conjugate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4.

Groups III and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is drawn to kits and does not require a system. Group VI is drawn to a system and does not require the kit of Group III.

Groups III and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group III is drawn to kits and does not require a system. Group VII is drawn to a system and does not require the kit of Group III.

Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of separate containers containing the DNA-glycan conjugate of claim 1 and primers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciobanu.  Ciobanu teaches a DNA-glycan conjugate having two carbohydrate monomers forming the structure of a glycan based on a glycosidic linkage and a polynucleotide covalently attached to the glycan. The polynucleotide has a plurality of monomers that have nucleotide string that identifies the carbohydrate monomers. See Figs. 1-4. Ciobanu teaches sequencing the DNA (p. 9322). One of ordinary skill in the art would recognize sequencing involves a primer.

Groups IV and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV is drawn to kits and does not require a system. Group VI is drawn to a system and does not require the kit of Group IV.

Groups IV and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group IV is drawn to kits and does not require a system. Group VII is drawn to a system and does not require the kit of Group IV.

Groups V and VI lack unity of invention because the groups do not share the same or corresponding technical feature. Group V is drawn to kits and does not require a system. Group VI is drawn to a system and does not require the kit of Group V.

Groups V and VII lack unity of invention because the groups do not share the same or corresponding technical feature. Group V is drawn to kits and does not require a system. Group VII is drawn to a system and does not require the kit of Group V.

Groups VI and VII lack unity of invention because even though the inventions of these groups require the technical feature of an input, an output and a computing apparatus comprising at least one processor, this technical feature is not a special technical feature as it does not make a contribution over the prior art. A general-purpose computer as understood by the ordinary artisan has an input, an output and a computing apparatus comprising a processor.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
DNA-glycan conjugates of Group I, those used in the methods of Groups II and III and part of the kits of Groups IV and V that include carbohydrate monomers selected from Table 1, glycosidic linkages selected from Table 2, a branch selected from Table 2 and/or a modification selected from Table 3.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. For example, applicant is required to pick each of monomers from Table 1, glycosidic linkages from Table 2, branches from Table 2 and modifications from Table 3 as a single combination. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634